MURRAH, Circuit Judge
(dissenting).
I cannot believe that the New Mexico Legislature intended to confine the liability for wrongful death caused by the negligence of a common carrier’s employee exclusively to the carrier, and to exempt the employee, who is primarily liable, from any damages whatsoever.
It may be conceded that New Mexico did not intend to create two rights and provide two remedies for the same wrong; or for that matter, a choice of two remedies for one wrong, as do Missouri and Colorado. But there is certainly nothing in the text of the special statute to indicate that the right of action granted against the carrier for the negligence of the employee shall be exclusive of any right of action against the employee under the general wrongful death statute. As the majority points out, while the two causes of action spring from the same operative facts, they are different in character, brought by different parties, against different parties, and the remedies provided are entirely different.
Construing the New Mexico Workmen’s Compensation Act, 1953 Comp. § 59-10-1 et seq., we have said that the remedies provided therein for personal injuries to employees were exclusive of any other statutory or common law remedies. But, the holding is based upon the explicit language of the Act providing that the right to compensation is in lieu of any other liability to all persons whomsoever. See Hill Lines, Inc. v. Pittsburgh Plate Glass Co., 10 Cir., 222 F.2d 854. Other workmen’s compensation statutes have been so construed. See Underwood v. United States, 10 Cir., 207 F.2d 862. But, in each of them, the exclusionary language is too plain for doubt. Here, we hold that a limited right of action granted against an employer for the negligence of his employee precludes a right of action against an employee without any expressed language indicating any such intent. I do not believe that the New Mexico court would so hold, and I would therefore reverse.